Moore, C. J.
(dissenting). A grand jury was convened in Saginaw county. It was charged by the circuit judge to investigate the conduct of parties connected with certain municipal contracts. While pursuing the investigation, Augustus G. Moser was examined as a witness before the grand jury. By a subpoena he was commanded to bring certain books of the Bartlett Illuminating Company, a corporation of which he has been president *316since July 24, 1901. Mr. Moser appeared before the grand jury, but refused to produce the books. This action was reported to the circuit judge, who, after a hearing, made an order that Mr. Moser produce all original books of the Bartlett Illuminating Company for the year 1900, and all the books for the year 1901, to and including the 22d day of July, 1901, called for by said subpoena, and, in case respondent is not able to seal said books of the year 1901 so as not to disclose the entries made therein on and after the 22d day of July, 1901, that then he produce a copy or transcript of all entries of January 1, 1901, to July 22, 1901; that said books be produced before said grand jury at the court-house in the city of Saginaw on or before the 29th day of April, 1903, at 9:30 o’clock in the forenoon of said day, and, in default thereof, that he stand committed to the common jail of the county. The case is brought here by certiorari to review the action of the circuit judge.
It is insisted the relator was under no obligations to produce the books, for two reasons: First, that the entries might tend to criminate him; and, second, that, as the avowed purpose of the people in demanding them was to obtain evidence against his fellow officers and directors of the Bartlett Illuminating Company, compulsory process for their production was in violation of section 26 of article 6 of the Constitution of Michigan, and of the fifth amendment of the Constitution of the United States.
The circuit judge was of the opinion that the production of such portion of the books as his order required Mr. Moser to produce would not tend to criminate him. This opinion is based upon the following testimony of Mr. Moser:
“ I don’t see how it [the books] would have a tendency to criminate me, because I wasn’t here at that time. * * * I decline to produce the books on the advice of our attorneys. * * * I don’t know whether the production of the books would tend to criminate me or not. * * * I have been connected with the Bartlett Illuminating *317Company since July 23, 1901, as president of the company. I was not here during the letting of the contract by the city to the Bartlett Illuminating Company for lighting. I had no connection whatever with that matter. That was long before I came here. I was not in the city at that time. * * * I had nothing to do with the books in 1900. I don’t think there is anything in these books that would tend to criminate me in 1900. * * *
“ Q. Does the customers’ ledger contain anything for the year 1900 that might tend to criminate you ? * * * A. Personally; no, sir.
“ Q. You decline to produce the customers’ ledger for 1900 ? A. Yes, sir.
“ Q. Not because it would tend to criminate you; that’s not the reason you decline to do it ? A. Not the books for 1900; no, sir.
“ Q. There is nothing in the books of 1900 that would tend to criminate you ? A. No, sir.”
Counsel for petitioner insist this testimony should be read in connection with the following testimony of Mr. Moser, and, when so read, brings him within the rule that he shall not be compelled to produce testimony which may tend to criminate him:
“ Q. “Why? A. As T stated awhile ago, on the advice of our attorneys.
“ Q. Do you decline to produce those books to this grand jury for the reason that the production of those books would tend to criminate you ? A. I decline to produce the books on the advice of my attorneys. Yes, sir.
“ (Question read.) A. It might have a tendency to criminate me.
“ Q. You say, then, Mr. Moser, that the production of those books—the entries that they contain—might have a tendency to criminate you, and that is the reason why you declined to produce them ? A. Well, I don’t see how it would have a tendency to criminate me, because I wasn’t here at that time.
“Q. What this grand jury wants to know is whether or not there is evidence in those books that, if produced, would tend to criminate you, and that is the reason why you decline to produce those books before this grand jury. A. No, sir; I decline tó produce the books on the advice of our attorneys.
*318“Q. You don’t decline to produce the boobs because the production of the books would tend to criminate you ? A. Why, I don’t know whether the production of the boobs would criminate me or not.
“Q. The only question is this: Whether or not you decline to produce those books before this grand jury because there is evidence in the books that would tend to criminate you; that is what we want to know; and whether that is the reason why you decline to produce the books ? A. I decline to answer the question on the ground it might have a tendency to criminate me.
“Q. The production of the books ? A. Yes, sir.
“ Q. You think, then, there is some evidence in those books, that, if it should come to the light of this grand jury, might tend to criminate you ? A. I decline to answer.
“ Q. You decline to answer that question ? A. Please state the question again.
“ (Question read.) A. It might.
“ Q. You mean that, do you? A. Yes, sir. I have been connected with the Bartlett Illuminating Company since July 23, 1901, as president of the company. I was not here during the letting of the contract by the city to the Bartlett Illuminating Company for lighting. I had no connection whatever with that matter. That was long before I came here. I was not in the city at that time. I did not know Mr. Hermann. Did not know Mr. Bontaat that time, only by reputation. He was connected with the same company I was, but I hadn’t met him at that time. I had nothing to do with the business in Saginaw then, and knew nothing about it. There has been nothing crooked going on, to my knowledge, since this contract was let to the Bartlett Illuminating Company. I have not done anything that is crooked.
“ Q, Why, then, is there evidence in those books that will tend to criminate you ? A. Well, there may be some little things that would come up from time to time, where I might have given a few things away, perhaps—lamps or things of that bind—that might have a tendency to criminate me. Although there is nothing in it; absolutely nothing.
“ Q. Have you been giving away lamps—to aldermen, you mean? A. I decline to answer that question.
“ Q. Because it would have a tendency to criminate you? A. It might have a tendency to criminate me.
*319“ Q. Have you given lamps to any one else, except aldermen? A. Certainly; yes, sir.
“ Q. Now, what else have you done that is criminating? A. I don’t think I have done anything that is criminating.
“ Q. You say these books contain evidence that might tend to criminate you? A. Well, it might in some way. I don’t know exactly. But I am not going to take any chances.
“ Q. You think you have been doing something that is crooked ? A. No, sir, I don’t think so. This is not simply bluff I am putting up to keep this grand jury from seeing these books. I had nothing to do with the books in 1900. I don’t think there is anything in these books that would tend to criminate me in 1900. I refuse to produce these books before this grand jury under the advice of our attorneys, Weadock and Davitt. They have advised me not to produce any of the books. They said I shouldn’t do it, because I didn’t have to do it. I came here in 1901, in July. Up to July there is nothing in those books in which I am in any way interested personally, of the customers’ ledgers. There are entries in the meter books for the years 1900, 1901, and 1902, in which I am interested personally.
“Q. Do those books contain a record of anything you gave away at that time ? A. I decline to answer that question.
“Q. Because it would tend to criminate you? A. Might have a tendency to criminate me.
“Q. Does the customers’ ledger contain anything for the year 1900 that might tend to criminate you, or in which you are in any way interested ? A. It might.
“Q. For 1900, before you came here? A. You said in •any way interested. I understood ?
“Q. Well, anything that would tend to criminate you? A. Personally ?
“Q. Yes, personally ? A. No, sir.
“Q. You decline to produce the customers’ledger for 1900 ? A. Yes, sir.
“ Q. Not because it would tend to criminate you; that is not the reason you decline to doit? A. Not the books for 1900; no, sir.
“ Q. There is nothing in the books of 1900 that would tend to criminate you? A. No, sir.
“ Q. Got a cashbook for the year 1900? A. Yes, sir,
“ Q, Anything in that book for the year 1900 that *320would tend to criminate you? A. I don’t think so. There is nothing in the books of 1900 that will criminate me—I don’t think in any book. I decline to produce the cashbook for 1900.
“ Q. You don’t decline to produce the books for the year 1900 because they might in any way tend to criminate you personally? A. I decline to produce the books on the advice of my attorney.
‘ ‘ Q. And that is the only reason you decline to produce them ? A. And there might be things appear in there that might have a tendency to criminate me in some way. I don’t know. I don’t propose to take any chances on them. I don’t know of a thing criminal, or that might tend to be criminal, that I did in 1900, in connection with the business of the Bartlett Illuminating Company. Mr. Weadock was the one, mainly, who advised me not to produce these books. I first talked with him about it perhaps last week, or week before last—since this grand jury has been called. I don’t remember whether or not I told Mr. Weadock what was in the books. I don’t know that I told him what boobs they were. (Witness is here given the instructions by prosecuting attorney that he is not obliged to answer any question that might tend to criminate him, and that if he commits perjury an indictment might be found against him by the grand jury.) I don’t believe I can say how many customers’ ledgers there are for the year 1900.
“Q. The books are in your possession ? A. Oh, yes.
“Q. Under your control ? A. Yes, sir.
”Q. And you are able to produce them here if you want to? A. Yes; I could produce them.
“Q. If you want to? A. Yes, sir.
“Q. You decline to produce them ? A. Yes, sir.
“ Q. Not because they tend to criminate you for the year 1900 ? A. Perhaps.
“Q. Perhaps? A. I don’t see how it could; no, sir. I decline to answer these questions on the ground our attorney says we don’t have to. That is the sole reason I decline to produce them.
“Q. Will you look at your books and see, and then report to the grand jury what they show ? A. Why, Mr. Attorney, why don’t you get that information from the secretary ? He is the man that handles the books. * * *
“ Q. How many members of the common council were carried upon the free list, as appears from the records and *321books in your office prior to the time that you became connected with the company ? A. I decline to answer that question, also.
“ Q. ' Because it would tend to criminate you ? A. Yes, sir.
“ Q. For no other reason ? A.' That is all.
“ Q. That is your only reason ? A. Yes, sir.
“ Q. And yet you admit you had no connection with the company prior to that time ? A. I was connected with another company on the same basis as the Bartlett Illuminating Company—with another branch concern.
“ Q. You had nothing to do with the business of this branch? A. No interest, except I was interested indirectly in it.
“ Q. Have any stock in it ? A. No, sir.
“ Q. Or an employe of the company? A. Not of this Bartlett Illuminating Company; no, sir.
“ Q. Have you ever had any talk or conversation at any time or place with Alderman Hermann on this subject ? A. I decline to answer that question.
“ Q. Why? A. Might have a tendency to criminate me.
“ Q. What—the talk you had with Hermann ? A. Yes, sir.
“ Q. You were mixed up in it with him—is that what you mean to say ? A. I said I declined to ansWer the question that you put to me, on the ground that it might have a tendency to criminate me.
“ Q. Yes; because you were mixed up in the matter with him ? A. I didn’t say so, Mr. O’Keefe.
“ Q. Well, why would it tend to criminate you, if you had nothing to do with it ? A. I am president of the company, and general manager when Mr. Hermann is out of town.
‘ ‘ Q. Do you have any knowledge of any crookedness in connection with this company ? A. Crookedness; no, sir.
“ Q. In letting this contract to the city ? A. No, sir; none whatever. There wasn’t any. The contract didn’t warrant it. If they contract to give you lights for $65, that don’t warrant them spending money. * * *
“ Q. Has any officer of the company instructed you not to submit the books of the company to this grand jury, and, if so, who is he ? A. Well, I can’t be positive about *322that. I am not sure whether Mr. Bonta told me not to do it or not, but our attorney—
“ Q. When did you see Mr. Bonta since this grand jury was called ? A. Oh, I met him in Chicago about a week or ten days ago.
“ Q. What did he tell you about transferring the names of certain aldermen from the F. L. list to the regular customers’ list ? A. I decline to answer that question.
“ Q. Why ? A. It might have a tendency to incriminate me.
“ Q. Did you have any conversation with him upon that subject ? A. I decline to answer that question also.
“ Q. Because it might tend to criminate you ? A. Yes, sir.
“ Q. Are you president of the company ? A. Yes, sir.
“ Q. What is the man you met in Chicago ? A. He is Vice-president. ”
On the part of the people it is said:
“ There are four cases that settle beyond controversy the law upon every question presented by the petitioner against his contention,-viz., In re Peasley, 44 Fed. 271; U. S. Express Co. v. Henderson, 69 Iowa, 40; Brown v. Walker, 161 U. S. 591; Wertheim v. Trust Co., 15 Fed. 716, note on page 721.”
The note referred to in the last case discusses the use which may be made of the subpoena duces tecum, and does not aid in solving the question before us. The case of U. S. Express Co. v. Henderson, supra, was one where the privilege was claimed not because the production of the books would tend to criminate the witness, but because they would tend to criminate the employer, and the court held that was not sufficient. In the disposition of the case, the court said:
“If it had been claimed that the books called for tended to render the witness criminally liable, it may be that he could not properly be required to produce them.”
In re Peasley, supra, and Brown v. Walker, supra, were both cases under the interstate commerce act, which act required persons to testify, and provided, among other things:
*323“But no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing, concerning which he may testify, or produce evidence, documentary or otherwise, before said commission, or in obedience to its subpoena, or the subpoena of either of them, or in any such case or proceeding.” 37 U. S. Stat. at Large, 443.
And it was held that because of that provision the witness could not avail himself in this class of cases of the constitutional provision that he shall not be compelled to be a witness against himself. We have no such provision in this State applying to such a proceeding as was under investigation by the grand jury.
Amendment 5 of the Constitution of the United States reads as follows:
“ No person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment or indictment of a grand jury, except in cases arising in the land or naval forces or in the militia, when in actual service in time of war or public danger; nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law; nor shall private property be taken for public use, without just compensation.”
Section 33, art. 6, of the Constitution of this State, is as ■follows:
“No person shall be compelled, in any criminal case, to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law.”
In the case of People, ex rel. Taylor, v. Forbes, 143 N. Y. 219, the witness had testified, in the broadest terms, that he had no connection with the transaction which was the subject of inquiry by the grand jury, but refused to answer further questions put to him upon the ground that the answer might tend to criminate him. The court adjudged him guilty of contempt. In reversing his conviction, after quoting the constitutional provisions, the court said:
*324“ These constitutional and statutory provisions have long been regarded as safeguards of civil liberty quite as sacred and important as the privileges of the writ of habeas corpus, or any of the other fundamental guaranties for the protection of personal rights. When a proper case arises, they should be applied in a broad and liberal spirit, in order to secure to the citizen that immunity from every species of self-accusation implied in the brief but comprehensive language in which they are expressed. The security which they afford to all citizens against the zeal of the public prosecutor, or public clamor for the punishment of crime, should not be impaired by any narrow or technical views in their application to such a state of facts as appears from the record before us. The right of a witness to claim the benefit of these, provisions has frequently been the subject of adjudication in both the Federal and State courts. The principle established by these decisions is that no one shall be compelled in any judicial or other proceeding against himself, or upon the trial of issues between others, to disclose facts or circumstances that can be used against him as admissions tending to prove his guilt or connection with any criminal offense of which he may then or after-wards be charged, or the sources from which or the means by which evidence of its commission, or of his connection with it, may be obtained. The cases cover the point so completely that no comment or explanation is necessary, and it would not be useful to quote at much length from the language in which the decisions are expressed. It will be quite sufficient for every purpose of the opinion to note where they may be found: Counselman v. Hitchcock, 142 U. S. 547; Emery’s Case, 107 Mass. 172; State v. Nowell, 58 N. H. 314; Ex parte Boscowitz, 84 Ala. 463; Minters v. People, 139 Ill. 363; Temple v. Commonwealth, 75 Va. 892; Printz v. Cheeney, 11 Iowa, 469; People v. Mather, 4 Wend. 230; In re Hackley, 24 N. Y. 84; People v. Sharp, 107 N. Y. 427; 1 Burr’s Trial, 245. The question was fully discussed at an early day by Chief Justice Marshall on the trial of Aaron Burr, and every phase of it so completely explained and exhausted that his views were followed in the subsequent decisions. A single quotation from the language used will illustrate the scope and extent of the immunity which the witness can lawfully claim:
“ ‘ Many links frequently compose that chain of testimony which is necessary to convict any individual of a crime. It appears to the *325court to be the true sense of the rule that no witness is compellable to furnish any one of them against himself. It is certainly not only a possible but a probable case that a witness by disclosing a single fact may complete the testimony against himself, and to every effectual purpose accuse himself as entirely as he would by stating every circumstance which would be required for his conviction. That fact of itself might be unavailing, but all other facts without it would be insufficient. While that remains concealed within his own bosom he is safe, but draw it from thence and he is exposed to a prosecution. The rule which declares that no man is compellable to accuse himself would most obviously be infringed by compelling ■a witness to disclose a fact of this description.’ * * *
“ The testimony which the relator voluntarily gave before the grand jury, in general terms exonerating himself from all connection with the transaction, seems to have had great weight with the learned trial judge. It was argued that the relator could not possibly be put in peril by his answer to the question, since he had already testified that he had no connection with the transaction. But the conclusion was not warranted by the facts. The testimony of the witness might be ever so strong and clear in favor of his innocence, but it did not conclude the public prosecutor, in the absence of some constitutional or statutory provision securing the relator from prosecution. The general statements of a person charged with crime, in regard to his innocence, avail but little against incriminating facts and circumstances. His protestations of innocence and his broad general denial of any knowledge of or connection with the transaction might be overcome by facts and circumstances if the district attorney could be permitted to draw them from the witness. Any one who has had much experience in the conduct of criminal trials is aware of the fact that frequently the most dangerous proof that a person charged with crime has to meet are his own statements made for the purpose of warding off suspicion, or of satisfying others with regard to his innocence. It is not unusual on such trials to confront the accused with his own declarations made for the very purpose of ' exonerating himself from all suspicion, but which, when all the evidence is collected, are so far at war with all the facts and circumstances as to furnish evidence of guilt. The witness, by answering the general questions as to his connection with the affair, whether his answers were true or false, did not waive his right to remain silent when it was sought to draw from him *326some fact or circumstance which, in his judgment, might form another link in the chain of facts, and capable of being used under any circumstances to his detriment or peril. The circumstances relating to the purchase of the jugs, and the means employed to place them under the banquet room, were important as furnishing a clue that might lead to the identification of the guilty person or persons, and the witness was or appeared to be so related to the transaction that he might lawfully refuse to furnish the same, notwithstanding his general statements to the effect that he had nothing whatever to do with them. The witness who knows what the court does not know, and what he cannot disclose without accusing himself, must in such cases judge for himself as to the effect of his answer, and if, to his mind, it may constitute a link in the chain of testimony, sufficient to convict him, when other facts are shown, or to put him in jeopardy, or subject him to the hazard of a criminal charge, indictment, or trial, he may remain silent. While the guilty may use the privilege, as a shield, it may be the main protection of the innocent, since it is quite conceivable that a person may be placed in. such circumstances, connected with the commission of a. criminal offense, that, if required to disclose other facts within his knowledge, he might, though innocent, be looked upon as the guilty party. Adams v. Lloyd, 3 Hurlst. & Nor. 363.”
In the case of Temple v. Commonwealth, 75 Va. 892, the court, in disposing of the case, used the following language:
_ “ It is argued, however, that it is a question within the discretion of the court, always, whether the witness shalL be compelled to answer, and that the court must judge in the case before it whether the witness will criminate himself, and that the witness is not to judge of that fact for himself.
“Upon this question there has been some conflict in the. English decisions. But in this country the great weight, of authority is in favor of the rule that where the witness, on oath, declares his belief that the answer to the question would criminate or tend to criminate him, the court cannot compel him to answer unless it is perfectly clear, from a careful consideration of all the circumstances in the case, that^the witness is mistaken, and that the answer cannot possibly have such tendency. See Fries v. Brugler, 21 *327Am. Dec. 52, 57 (12 N. J. Law, 79), and cases there cited.
“In the famous Burr trial, Chief Justice Marshall said:
“‘It is the province of the court to judge whether any direct answer to the question which may be proposed will furnish evidence against the witness. If such answer may disclose a fact, which forms a necessary and essential link in the chain of testimony, which would be sufficient to convict him of any crime, he is not bound to answer it so as to furnish matter for that conviction. In such a case the witness must himself judge what his answer will be, and if he say, on oath, that he cannot answer without accusing himself, -he cannot be compelled to answer.’
“In the case of People v. Mather, 4 Wend. 229, 254. Judge Marcy said:
“ ‘ If the witness thinks the answer may in any way criminate him, the court must allow his privilege, without exacting from him to explain how he would be criminated by the answer which the truth may oblige him to give. If the witness was obliged to show how the effect is produced, the protection would at once be annihilated.’
“See, also, Queen v. Boyes, 101 Eng. C. L. R. 309, 329 [1 Best & Sm. 311]. I think, upon the authority of these decisions, it may be safely said that wherever a party, on oath, declares that the answer to the question propounded to him will criminate himself, the court must accept that answer as true, and as making a prima facie case in which the witness must be excused unless there is something in the circumstances of the particular case which makes it appear either that the witness contumaciously refuses to answer, or where it appears that, from all circumstances, he is clearly mistaken as to any possibility of his future prosecution. The witness ought not in any case to be compelled to answer after declaring on oath that such answer may criminate himself, especially after he has taken the advice of counsel, unless it clearly appears to the court that he is mistaken. In the case before us it appears that the plaintiff in error, while held in jail as a witness, consulted with counsel, who advised him that he would criminate himself if he testified in the case against Berry, and gave the same testimony which he had given before the grand jury. The court might well have inquired into the fact whether he had actually received such advice of counsel, or, if it believed that such counsel was disreputable, *328and that the advice was given simply to protect the offender or to shield a contumacious or bribed witness, all these matters might have been properly inquired into by the court. But here we have a case where a witness states that he has consulted counsel, and that counsel has advised him not to answer the question' propounded to him, because it would criminate himself; and there is not a suggestion in the record that there was any motive, either in the witness or in his counsel, other than to raise the legal question whether he could be compelled to testify in a case where such testimony might tend to criminate the witness.”
See, also, Boyd v. United States, 116 U. S. 616; Counselman v. Hitchcock, 142 U. S. 547; United States v. Burr, Fed. Cas. No. 14,692 e; Adams v. Lloyd, 3 Hurlst. & Nor. 351, at 361-363; People v. Lauder, 82 Mich. 109; Entick v. Carrington, 19 How. State Trials, 1063; Cooley, Constitutional Limitations (6th Ed.), pp. 364-373; In re Archer, 134 Mich. 408.
.Applying these principles to the case at bar, I think the privilege claimed by Mr. Moser was within his constitutional right, and should have been respected.
I think it not necessary to discuss the second question raised by counsel, and that the conviction should be set aside and the petitioner discharged.